         Case 19-21779       Doc 43      Filed 11/23/20 Entered 11/23/20 13:24:46                     Desc Main
                                           Document Page 1 of 2

                                        United States Bankruptcy Court
                                     Northern District of Illinois, Eastern Division

IN RE:    Lakendra L. Dye                                  )              Chapter 13
                                                           )              Case No. 19 B 21779
          Debtor(s)                                        )              Judge Timothy A Barnes

                                                 Notice of Motion

    Lakendra L. Dye                                                       Debtor A ttorney: David M Siegel
    3556 W. Douglas Blvd.,                                                via Clerk's ECF noticing procedures
    Apt. #3W
    Chicago, IL 60623




On December 10, 2020 at 1:00 pm, I will appear before the Honorable Timothy A Barnes, or any judge sitting in
that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
433658. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Tuesday, November 24, 2020.


                                                                          /s/ MARILYN O. MARSHALL
                                                                          MARILYN O. MARSHALL, TRUSTEE
         Case 19-21779          Doc 43       Filed 11/23/20 Entered 11/23/20 13:24:46                     Desc Main
                                               Document Page 2 of 2

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Lakendra L. Dye                                      )              Chapter 13
                                                               )              Case No. 19 B 21779
          Debtor(s)                                            )              Judge Timothy A Barnes

                            Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On August 02, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
November 07, 2019, for a term of 36 months with payments of $800.00.

The status of the debtor's plan is:   Current Month          Cash Due          Cash Received     Payment Default
                                            15               $10,537.92          $7,426.84          $3,111.08

A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/23/2020
                                                                              Due Each Month: $800.00
                                                                              Next Pymt Due: 12/01/2020

    Date           Ref Num            Amount                             Date          Ref Num         Amount
02/19/2020              203162          $355.56                      03/03/2020             210053       $355.56
03/16/2020              218137          $355.56                      03/31/2020             229580       $355.56
04/14/2020              238798          $355.56                      04/27/2020             245597       $355.56
05/12/2020              254052          $355.56                      05/26/2020             259823       $355.56
06/10/2020              267093          $355.56                      06/24/2020             274056       $355.56
07/07/2020              279853          $355.56                      07/21/2020             286253       $355.56

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
